Citation Nr: 0311734	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  01-09 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right knee disorder 
as secondary to service-connected status post left knee 
arthroscopy with anterior cruciate ligament repair.

2.  Entitlement to service connection for back disorder as 
secondary to service-connected status post left knee 
arthroscopy with anterior cruciate ligament repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran served as a member of the Puerto Rico Army 
National Guard and had verified period of active duty for 
training from March 1979 to June 1979 and from August 19, 
1998 to August 28, 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by 
which the RO, in part, denied secondary service connection 
for right knee and back disorders. 


REMAND

The veteran contends that he experiences back and right knee 
pain that is secondary to his service-connected status post 
left knee arthroscopy with anterior cruciate ligament repair.  

At the outset, the Board notes that on February 10, 2003, the 
Board received two documents from the veteran.  Given that 
the veteran was notified that the matter was being certified 
for appeal on January 21, 2003, the evidence was timely 
submitted.  38 C.F.R. § 20.1304 (2002).  However, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit, in Disabled American Veterans, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003), held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  Therefore, since the evidence 
received in February 2003 was not considered by the RO and 
the veteran has not waived such consideration, in accordance 
with 38 C.F.R. § 19.37(a), a remand is in order.  The RO 
should consider the evidence presented and issue a 
supplemental statement of the case (SSOC) addressing the 
evidence.

This newly submitted evidence consists of two letters setting 
forth medical opinions as to a nexus between the right knee 
and low back disorders and the service-connected left knee 
disorder.  The first letter dated in December 2002, by 
I.M.D., M.D., relates a history of the veteran's development 
of knee and back problems.  It notes diagnoses of right knee 
osteoarthritis and lumbosacral strain.  The letter indicates 
that due to the veteran's left knee derangement and excessive 
workload to his right knee plus the trauma received the 
veteran has developed osteoarthritis on the right knee and 
weakness in both knee muscles.  The derangement of the knees 
has developed into low back pain resulting from lumbosacral 
muscle use to compensate for lower extremities muscle 
weakness.  The conclusion presented is that the low back pain 
and right knee problems are related to the left knee 
derangement.  

The second letter dated in March 2003, by A.G., M.D., 
indicates that the veteran's claim file and pertinent medical 
records were reviewed.  A medical history is provided.  The 
letter presents the conclusion that the evidence suggests the 
veteran suffers significant pain, decreased range of motion, 
instability and gait disturbance as a result of his service-
connected left knee disability.  The veteran developed back 
pain one year after the left knee injury and then developed 
right knee pain.  It is conceivable that the veteran's 
degenerative joint disease of the lower back and right knee 
may be attributed to normal aging.  However, it is as likely 
as not that the significant left knee injury and its untoward 
sequelae were major contributing factors to the development 
of the low back pain and right knee pain.  

Despite these statements, the exact nature of the veteran's 
current right knee and back disorders, if any, remains 
unclear.  While the August 2001 VA examiner found minimal 
degenerative joint disease of the dorsal and lumbar spine, 
and no pathology of the right knee, the letter dated in 
December 2002 notes diagnoses of right knee osteoarthritis 
and lumbosacral strain.  The second letter dated in March 
2003 suggests diagnoses of degenerative joint disease of the 
lower back and the right knee.  By itself, this warrants 
obtaining another VA examination.  Beyond that, a concisely 
stated, and well-reasoned, opinion as to whether it is at 
least as likely as not that whatever right knee and low back 
disorders the veteran has are proximately due to or the 
result of the service-connected left knee disability-
considering all the evidence in the record-is necessary to a 
fair resolution of the claims.

In addition, the Board notes there are documents in the 
claims file that are in a language other than English.  The 
RO should see that a translation of these documents is 
obtained and added to the claims file.

Accordingly the case is REMANDED for the following action:

1.  The RO must obtain the veteran's 
complete medical records, to include any 
pertinent diagnostic test results, from 
the VA Medical Center in San Juan or the 
Outpatient Clinic in Mayaguez for all 
treatment received since August 2002 (the 
latest records in the claims file).

2.  The RO should obtain translation of 
any documents in the claims file that are 
not presently written in the English 
language.  

3.  After completing the above 
development in full, schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of any 
right knee or back disorder.  The 
examiner should review the claims file 
prior to conducting the examination, 
paying particular attention to the 
opinions set out in the December 2002 and 
March 2003 letters and the August 2001 VA 
examination report.  

After conducting an examination of the 
veteran, the examiner should provide a 
diagnosis of any disorders observed in 
the right knee or back.  As to any such 
disorders found, the examiner should 
render an opinion as to whether they are 
as likely as not proximately due to or 
the result of the veteran's service-
connected status-post left knee 
arthroscopy with anterior cruciate 
ligament reconstruction.  The examiner 
should provide an explanation as to how 
he or she reached that opinion. 

4.  Thereafter, the RO should take such 
additional development action as it deems 
proper with respect to the claims to 
comply with the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107].  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The RO should also ensure the 
VA examination ordered above addresses 
all questions asked.  

5.  Then, the RO should review and 
readjudicate the claims.  In doing so, 
the RO should consider the two letters 
added to the file after certification of 
the appeal to the Board, which are 
discussed above.  If any such action does 
not resolve the claim, the RO shall issue 
the appellant and his representative a 
Supplemental Statement of the Case.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  38 C.F.R. § 3.655(b).  
The appellant's cooperation in the RO's efforts is both 
critical and appreciated.  However, the appellant is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in a claim being 
considered on the evidence now of record or denied.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).




